Bridge Builder Trust c/o U.S. Bancorp Fund Services LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 September 10, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission 100 “F” Street N.E. Washington, D.C. 20549 Re:Bridge Builder Trust (the “Trust”) File Nos.: 333-187194 and 811-22811 Bridge Builder Bond Fund Ladies and Gentlemen: The Trust files herewith a preliminary information statement on behalf of the Bridge Builder Bond Fund informing shareholders of a new investment sub-advisory agreement.Pursuant to Rule14c-5 of Regulation14C under the Securities Exchange Act of 1934, the Trust is filing this preliminary information statement 10calendar days before the date that the definitive information statement is filed and first sent to Fund shareholders. If you have any questions or comments regarding this filing, please do not hesitate to contact the undersigned at (626) 914-7363. Very truly yours, /s/ Elaine E. Richards Elaine E. Richards Secretary to the Trust Enclosures
